Citation Nr: 0722348	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-32 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the residuals of a 
claimed right leg injury, including deep venous thrombosis of 
the right lower extremity with a pulmonary embolus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefit sought on 
appeal.  The Board considered this appeal in July 2005 and 
denied the claim.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans' Claims (Court) 
and, in March 2007, the Court granted a Joint Motion for 
Remand vacating and remanding the issue here on appeal.  As 
such, the claim is properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not have a right leg injury during 
service.

3.  The veteran does not have deep venous thrombosis and/or a 
pulmonary embolus as a result of an injury experienced during 
service.


CONCLUSION OF LAW

Residuals of a right let injury, including deep venous 
thrombosis of the right lower extremity with a pulmonary 
embolus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
residuals of a right leg injury, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
The Board notes that the veteran is represented by a private 
attorney and has demonstrated throughout the course of this 
appeal that he is fully aware of the evidence necessary to 
substantiate his claim.  As such, the Board specifically 
finds that the veteran is not prejudiced by any procedural 
notice error.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  Accordingly, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in January 2005.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
The veteran has, however, requested that a medical 
examination be scheduled in order for a medical opinion to be 
rendered as to the etiology of his right leg complaints.  As 
will be discussed in detail below, the Board finds that the 
medical evidence clearly shows that the veteran did not 
injure his right leg during service and that all of his 
current right lower extremity disabilities began subsequent 
to post-service injuries.  As such, a medical opinion on any 
causal relationship between the veteran's active service and 
his post-service disabilities would be speculative.  When 
reviewing 38 C.F.R. § 3.159(c)(4), the Board finds that 
criteria for requiring VA to schedule an examination and/or 
seek a medical opinion are not met.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  The Board will now 
turn to the merits of the veteran's claim.

The veteran seeks entitlement to service connection for right 
leg pain and weakness as well as for deep venous thrombosis 
of the right lower extremity and a pulmonary embolus.  He 
asserts that he pulled some tendons in his right leg during 
service and subsequently developed deep venous thrombosis and 
a pulmonary embolus as a result of the injury he describes as 
having been treated only with an Ace bandage.  This claim was 
remanded for the Board to properly weigh a statement of the 
veteran's former wife, who is a nurse, that the veteran 
injured his right leg during service.  The Board is also 
directed to explain its previous statement that service 
medical records unambiguously show that the veteran's right 
leg was normal upon discharge from service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran's service medical records are negative for 
complaints or findings of a right leg injury, deep venous 
thrombosis, or a pulmonary embolus.  In February 1959, he 
sought treatment for pain in his left ankle, and there was no 
injury reported involving the right leg.  The remaining 
service medical records are negative for complaints or 
abnormalities pertaining to either ankle or leg.  In fact, 
upon service discharge examination in February 1962, the 
veteran's lower extremities were noted to be normal, as were 
his lungs and vascular system; a chest x-ray was negative.  
In March 1962, the veteran signed a statement indicating that 
there had been no change in his medical condition since the 
February 1962 medical examination and the veteran was 
discharged from active service without any suggestion of 
having a chronic disability of the right lower extremity.

In October 1963, the veteran submitted an application for VA 
compensation benefits, seeking service connection for right 
foot and left ring finger disabilities.  He made no mention 
of a right leg injury, deep venous thrombosis, or of having a 
pulmonary embolus at that time.  In connection with the 
claim, the veteran underwent VA medical examination in 
November 1963 and related that he had torn the ligaments in 
his right foot playing ball in 1959; he indicated that 
treatment had consisted of wrapping the foot with an Ace 
bandage and made no claims as to any part of his right leg 
being injured and/or tendons being torn in the right leg.  
The veteran did not have any complaints pertaining to deep 
venous thrombosis or of a pulmonary embolus.  The examiner 
indicated that examination of the veteran's cardiovascular, 
lymphatic, and hemic systems was normal and reported that he 
could find no evidence of right foot pathology.

In May 1987, the veteran sought treatment for a puncture 
wound to the right foot after he stepped on a nail.  The area 
was cleansed and dressed and there were no reports of an in-
service right leg injury recorded.  There were no 
abnormalities of the right lower extremity identified on 
examination.

In January 1993, the veteran sought treatment, reporting that 
he had fallen at work and hit his right knee.  He claimed 
that when he walked, his knee was very tender all the way 
down the leg.  No objective abnormalities of the right lower 
extremity were noted, nor were there any references to an in-
service right leg injury, deep venous thrombosis or of a 
pulmonary embolus.

In May 1993, the veteran stated that he had been in a car 
accident in January in which his right knee and ankle were 
injured.  He claimed that he was still having problems with 
his right knee and indicated that he used a cane to ambulate.  
Again, no objective abnormalities were noted and the veteran 
made no reference to an in-service right leg or lower 
extremity injury.  There was no suggestion of the veteran 
having deep venous thrombosis or a pulmonary embolus.

In August 1995, the veteran sought treatment for chest pain.  
Review of his systems was noted to be unremarkable and an x-
ray study showed no abnormalities of the chest.  There was no 
diagnosis of a pulmonary embolus and/or history of a 
pulmonary embolus noted at that time.

VA clinical records show that in January 2001, the veteran 
sought emergency treatment for a seven day history of right 
leg swelling and pain.  He was diagnosed as having right 
lower extremity deep vein thrombosis.  The veteran left 
against medical advice, but the following day again sought 
treatment after he reportedly experienced an acute onset of 
right-sided pleuritic chest pain and back pain.  The veteran 
was diagnosed as having a pulmonary embolus of the right 
middle lobe.  Interestingly, none of the clinical records 
corresponding to treatment of the veteran's right lower 
extremity deep vein thrombosis or pulmonary embolus include a 
reference to an in-service right lower extremity injury.

In February 2003, the veteran filed a claim of entitlement to 
service connection for residuals of a right leg injury, 
including deep venous thrombosis with pulmonary embolus.  
Specifically, the veteran claimed that he had sustained a 
right leg injury during service which formed a blood clot and 
led to a pulmonary embolus.  Subsequent VA clinical records 
show that the veteran sought treatment for right ankle pain 
and instability which he claimed had been present since an 
in-service ankle injury; notes indicate that the veteran 
claimed that a right ankle injury had been treated during 
service with an Ace bandage wrap.  X-ray studies in June 2003 
were unremarkable and the veteran was given bracing and 
prescribed physical therapy.  No reference was made to an in-
service right leg injury.

In October 2003, the veteran submitted a statement purported 
to be from his former spouse, who indicated that she was a 
nurse.  She stated that she had married the veteran in 1961 
and remained married to him for twelve years, that she was 
aware that the veteran had sustained an injury to his right 
leg during service which created torn ligaments, and that the 
right leg injury caused a blood clot and pulmonary embolism.  
This statement does not include any reference to when a blood 
clot developed and/or when the veteran was found to have a 
pulmonary embolism.  Additionally, the veteran's former 
spouse does not make any reference to her reviewing medical 
evidence or being knowledgeable of the veteran's activities 
following their divorce presumably in 1973.

In a July 2004 statement, the veteran claimed that his VA 
vascular surgeon who had diagnosed a blood clot in January 
2001 had "declared that the pulmonary embolism was caused by 
an injury to my right leg."  In a January 2005 statement, 
the veteran's chiropractor indicated that he had seen the 
veteran on a number of occasions since July 2002, primarily 
for low back pain, and noted that the veteran had significant 
complaints regarding his right leg which he related to having 
had many falls.  In a January 2005 statement from a private 
orthotist, it was reported that the veteran had been provided 
with a foot orthotic to control abduction and adduction of 
the forefoot, as well as inversion or eversion of the foot.  
There was no reference to an injury sustained in the 1960s 
being the cause of current complaints.

At his January 2005 Board hearing, the veteran testified that 
he had injured his right ankle during basic training, on 
April 29, 1959.  He claimed that he had "ripped the 
tendons" in his foot at that time.  After the injury, he 
claimed that "all I did was I went to a tent and they gave 
me this Ace bandage."  The veteran provided the actual Ace 
bandage purportedly given to him in service.  The veteran 
also testified that although his service medical records 
reflected treatment for a left ankle injury on April 29, 
1959, it had actually been his right ankle that had been 
injured.  The veteran testified that he had fallen on several 
occasions since service as a result of the in-service right 
ankle injury in which he sustained torn tendons.  He 
indicated that he now wore a prosthetic device to protect his 
foot.

Given the evidence as outlined above, the Board finds that 
the veteran's statements and that of his former wife that he 
injured his right leg during service are not supported by any 
objective medical evidence.  Service records only show 
treatment for a left ankle injury and there were no 
abnormalities of the lower extremities found upon discharge 
from service.  Although the veteran's former wife is 
purportedly a nurse and thus would certainly be competent 
regarding certain medical questions, the record does not 
include any suggestion that she treated the veteran for a 
right leg injury during service, reviewed the service medical 
records or post-service treatment records to confirm a 
diagnosis of a right leg injury during service that was so 
severe as to cause deep venous thrombosis and/or a pulmonary 
embolus, or that she has any personal knowledge of the 
veteran's current disability picture.  

Further, the veteran and his former spouse are certainly 
competent to provide statements regarding observations they 
made as any lay person would be.  The Board cannot, however, 
dismiss all of the medical evidence reflecting that the 
veteran did not have a right leg disability at the time of 
discharge from service or for many years thereafter.  Despite 
filing claims for other disabilities he attributed to 
service, the veteran never mentioned a right leg injury in 
service until after he injured the leg in a car accident in 
1993.  Although the Board acknowledges that the veteran and 
his former spouse are competent to testify that he had a 
right leg injury in service (and complained of leg problems 
ever since), the Board finds that those statements are simply 
not credible.  The Board finds that the veteran did not 
sustain a right leg injury during service or for many years 
thereafter.  

The veteran did not require treatment for a right leg injury 
during service or for many years after his discharge from 
service, he did not complain of a right leg injury upon 
filing claims prior to 2003, and a number of examinations 
performed during the thirty years between service discharge 
and diagnosis of deep venous thrombosis show that there were 
no abnormalities of the right lower extremity or pulmonary 
system.  To suggest that disorders diagnosed following a 
number of post-service injuries are actually due to an 
undocumented injury in the 1960's that only required 
treatment with an Ace bandage and caused no problems for the 
intervening years is deemed incredible and is not supported 
in the medical evidence.

The medical evidence clearly shows that the veteran did not 
require treatment for right lower extremity problems until 
the veteran stepped on a nail in 1987, fell at work and was 
involved in a car accident in 1993, and then had right leg 
swelling and pain in 2001.  Treatment records surrounding all 
of these events include no reference to an in-service injury.  
Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  As such, the Board 
finds that the veteran does not have deep venous thrombosis 
and/or a pulmonary embolus as a result of an injury 
experienced during service and his claim must be denied.



ORDER

Residuals of a right leg injury, including deep venous 
thrombosis of the right lower extremity with a pulmonary 
embolus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


